Name: Commission Regulation (EEC) No 3488/88 of 10 November 1988 suspending the issue of STM licences for certain floricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 88 Official Journal of the European Communities No L 306/13 COMMISSION REGULATION (EEC) No 3488/88 of 10 November 1988 suspending the issue of STM licences for certain floricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal ('), as last amended by Regulation (EEC) No 3925/87 (2), fixed the target ceillings provided for in Article 251 ( 1 ) of this Act for certain floriculture products ; Whereas Article 252 of the Act of Accession provides that should the examination of developments in intra Community trade show that a significant increase in imports has taken place or is forecast and if the situation should result in the target import ceiling for the product being reached or exceeded for the current marketing year or a part of it, the Commission is to decide, in accordance with emergency procedures, on the interim protective measures that are necessary ; Whereas the target ceiling for rose bushes falling within CN code 0602 40 90 for 1988 has been exceeded ; whereas the issue of any further licences should be suspended for the products in question, under the interim protective measures ; whereas this will involve the rejection of applications already lodged, HAS ADOPTED THIS REGULATION : Article 1 The issue of STM licences for rose bushes falling within CN code 0602 40 90 is hereby suspended until 24 November 1988 . Article 2 This Regulation shall enter into force on 11 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 60, 1 . 3 . 1986, p. 39 . (2) OJ No L 369, 29 . 12. 1987, p. 26.